Title: To Thomas Jefferson from William Tatham, 4 April 1806
From: Tatham, William
To: Jefferson, Thomas


                        
                            Sir/
                            Pennsylvania Avenue, April 4th. 1806.
                        
                        The declaration you were pleased to make yesterday at my Office, that, so soon as The Topographical surveys
                            were completed, you felt disposed to transmit them to Mr. Aaron Arrowsmith (a London Geographer) for his use, renders it
                            my duty to request, in the most serious & respectful manner, that you will suspend any determination on that subject
                            till a relaxation from a pressure of business immediately connected with the sitting of Congress will allow me time to lay
                            before you proofs & vouchers on the three followin positions—viz—
                        1st. That you would, thereby, do your country an irreparable political injury.
                        2dly. That you would, thereby, do a dishonourable act on the part of the United States; and,
                        3dly. That you would, thereby, do me an individual act of injustice, which I am positive you would not
                            countenance willfully against any man on earth.
                        I beg leave, at the same time, to intimate that, as I have now your declaration that Government have no
                            objection to the publicity of those documents, I am prepared to shew you a pre-emptive claim to this proposed indulgence;
                            and that, at vast expence & sacrifice & by many years labour & perseverance, I have established an arrangement &
                            Agency, in London, whereby I have secured to myself the self same assistance & powers which Mr. Arrowsmith employs for
                            the completion of publications executed by others, though bearing his mark & name; in the same way of trade which
                            enabled Faden to charge you double the amount which he paid Neal for taking the entire job on himself in the name of his
                            employer; and  I can apply the public materials to ten fold the advantage of
                            what Arrowsmith can publish.
                        To give this business (which you could find I have reserved in my proposal now before Congress) a greater
                            degree of perfection & dispatch than would otherwise be attained, I will (with the permission of Government & the
                            Gentleman’s own approbation) consent to take Mr. Nicholas King into joint concern in this affair (already advanced to
                            sixteen years progress); which connexion would, I have no doubt, supply the general & detail topography of all America
                            to an extent and perfection which no European combination would be competent to reach.
                        I have the honor to be, Sir, with the greatest regard & consideration, Your Obt. H St
                        
                            Wm Tatham
                     
                        
                    